Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 7, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-5 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,933,601 (Shi) in view of US 2017/0195654 (Powers) further in view of US 2016/0065850 (Yu) further in view of WO2016/116009A1 (Pan) and further in view of US 8,049,815 (Huang).
Regarding claim 1, Shi discloses a camera module (Figure 3) comprising:
a circuit board (element 215);
two photosensitive chips (two element 227) fixed on a surface of the circuit board (two element 227 are located on element 215);
two lens assemblies respectively mounted over the two photosensitive chips (two element 100 are mounted over elements 227);
two filters (element 220) for each photosensor element 227 comprising a visible light filter or an infrared filter (see column 3, lines 16-19)
an infrared projection unit (element 210) fixed on a surface of the circuit board (element 215) and projecting patterned infrared light (column 2, lines 11-15 discloses that the IR project projects a pattern for 3D imaging);
wherein the two filters respectively correspond to the two photosensitive chips and the two lens assemblies (see figure 3, elements 100, 227, and 220);
Shi does not disclose two filter assemblies each comprising a visible light filter and an infrared filter; and

when the two visible light filters are between the lenses and the photosensitive chips, the photosensitive chips acquire visible light to form a colored 3D image;
when the two infrared filters are between the lenses and the photosensitive chips, the photosensitive chips acquire reflected patterned infrared light to form an infrared 3D image.
Powers teaches 3D imaging capturing an IR pattern projected on an object with two cameras, (figure 14, elements 1401 and 1402) that detect alternating visible and NIR images (see paragraph [0124]) and uses a dual band filter (see paragraph [0124]) with an infrared bandpass and a visible bandpass (see paragraph [0124]) and further teaches taking two images to take a color or video image and taking two images for detecting and infrared image (see paragraph [0124]. Shi also teaches each camera has a filter.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Shi to take images as disclosed by Powers in order to increase efficiency in detecting images for 3D imaging.
Shi in view of Powers does not disclose a filter assemblies each comprising a visible light filter and an infrared filter; and
the visible light filter and the infrared filter of the two filter assemblies are switched to be between the lens assembly and the photosensitive chip;
when the two visible light filters are between the lenses and the photosensitive chips, the photosensitive chips acquire visible light to form a colored 3D image;
when the two infrared filters are between the lenses and the photosensitive chips, the photosensitive chips acquire reflected patterned infrared light to form an infrared 3D image.

When the visible light filters are between the lenses and the photosensitive chips, the photosensitive chips acquire visible light to form a colored 3D image (when element 40 is positioned over the image sensor, and 20 visible/color images are taken);
when the infrared filters are above the photosensitive chips, the photosensitive chips acquire reflected patterned infrared light to form an infrared 3D image (when element 50 is positioned over the image sensor IR images are taken and lens element 20).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the filters as disclosed by Shi and Powers with the switchable filters of Yu in order to increase imaging speed as the operator would not have to take the camera module of Shi/Powers apart to swap out the filters and thus reduce the time between switching from visible to infrared imaging.
Shi in view of Powers further in view of Yu do not disclose wherein the lens assembly comprises a bracket, a lens holder and a lens; the mounting bracket is fixed on the surface of the circuit board; the mounting bracket defines a receiving hole configured for receiving the photosensitive chip; the lens holder is mounted on the mounting bracket and defines a through hole aligned with the mounting bracket and configured for receiving the lens; the lens holder is a voice coil motor and the lens faces the photosensitive chip.
Pan discloses a camera module (figure 6) including a lens assembly (figure 6) comprises a mounting bracket (element 422), a lens holder (element 41), and a lens (element 20);
The lens bracket (elements 42/ 422) is fixed on the surface of the circuit board (element 60);

the lens holder (element 20) is mounted on the lens bracket (element 20 is mounted on elements 42/422) and defines a through hole aligned with the lens bracket for receiving the lens element 20 defines a through hole with element 42/422 for receiving lens);
the lens faces the photosensitive chip (the unlabeled lens faces element 10).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Shi, Powers and Yu with the conventional lens assembly for affixing the lens, and the photosensitive chip etc., as it would merely result in combining prior art elements according to known methods to yield predictable results.
Shi, Powers, Yu and Pan do not disclose that the lens holder is a voice coil motor.
Huang teaches a camera module with a voice coil motor for holding a lens and is provided for moving the lens toward or away from the imager or photosensitive detector (see abstract). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Shi, Powers, Yu and Pan with the conventional voice coil motor of Huang in order to increase accuracy of the image by placing the lens at the optimal position for detection by using a voice coil motor to place/adjust the position of the lens.
Regarding claim 2, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 1, wherein Shi further discloses the photosensitive chip is an RGBIR optical sensor for sensing visible and infrared light (see column 3, lines 15-16, the sensors 227 detect both visible and IR).
Regarding claim 3 Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 1, wherein Shi further discloses:
the visible light filter is a Bayer filter composed of red, blue, and green filters (column 3, lines 16-20).
Regarding claim 4, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 1, wherein Shi discloses a generic IR projection pattern (see column 2, lines 11-15) but does not disclose that the infrared projection unit is an infrared laser emitter comprising diffractive optical elements and a projection lens.
Powers discloses a conventional IR projection pattern including an IR projection unit (element 200) including an IR laser emitter (laser diode element 10) comprising diffractive optical elements (see paragraph [0087] discloses DOEs) and a projection lens (see plurality of DOEs in paragraph [0087]).
Regarding claim 5, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 1, wherein Shi further discloses :
the infrared projection unit (element 200) is located on the circuit board (element 215) between the two photosensitive chips (between elements 227).
Regarding claim 8, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 6, wherein Yu father discloses the visible light filter and infrared filter are arranged side by side and fixedly coupled together (see figure 2, elements 50/40 are arranged side by side and affixed to element 31),
The filter assembly is driven to switch the visible light filter and the infrared filter to between the lens and photosensitive chip (element 31 including elements 40/50) are switched and are between lens 20 and the unlabeled image sensor).
Regarding claim 9, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 6 and Yu teaches the visible and infrared filters and switching the filters and driving the filters (see above rejection of claim 8) but does not teach separating the filters and driving them separately.
 However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Shi, Powers, Yu and Pan to have separately driven visible and IR filters in order to reduce the bulk of the camera module as driving single filters would reduce the overall space necessary to switch filters.
Regarding claim 10, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 6, Yu further discloses that the filter assembly (elements 40/50) are driven by a switch of the filter assembly to switch the visible light filter and the infrared filter (see paragraph [0025] discloses a motorized manipulator to switch the filters).
Regarding claim 11, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 10, Yu further discloses the visible light filter and infrared filter are arranged side by side and fixedly coupled together (see figure 2, elements 50/40 are arranged side by side and affixed to element 31),
The filter assembly is linearly driven by a single switch to switch the visible light filter and the infrared filter to between the lens and photosensitive chip (element 31 including elements 40/50) are switched and are between lens 20 and the unlabeled image sensor, see paragraph [0025] discloses a motorized manipulator to switch the filters).
Regarding claim 12, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 10, Yu further discloses the visible light filter and infrared filter are arranged side by side and fixedly coupled together (see figure 2, elements 50/40 are arranged side by side and affixed to element 31),
The filter assembly is linearly driven by a single switch to rotate about an axis to switch the visible light filter and the infrared filter to between the lens and photosensitive chip (element 31 including elements 40/50) are switched and are between lens 20 and the unlabeled image sensor, see figure 2, element 31 rotates about an axis to switch the filters).
Regarding claim 13, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 1, wherein Shi further discloses:
when the visible light filter is between the lens and the photosensitive chip, the infrared projection unit does not project patterned infrared light (see column 2, lines 11-15, discloses that the pattern projection is only for infrared light and thus would not be projected during visible imaging);

Regarding claim 14, Shi discloses a camera module (Figure 3) comprising:
a circuit board (element 215);
two photosensitive chips (two element 227) fixed on a surface of the circuit board (two element 227s are located on element 215);
two lens assemblies respectively mounted over the two photosensitive chips (two element 100 are mounted over element 227);
two filters (element 220) and 
an infrared projection unit (element 210) fixed on a surface of the circuit board (element 215) and projecting patterned infrared light (column 2, lines 11-15 discloses that the IR projection unit projects a pattern for 3D imaging).
Shi teaches generally that the camera module of figure 3 is for 3D imaging for an IR or RGB image (see column 3, lines 11-33).
Shi does not teach two filter assemblies each comprising a visible light filter and an infrared filter which are switched above the photosensitive chip and wherein:
when the two visible light filters are above the photosensitive chips, the photosensitive chips acquire visible light to form a colored 3D image;
when the two infrared filters are above the photosensitive chips, the photosensitive chips acquire reflected patterned infrared light to form an infrared 3D image.
Powers teaches 3D imaging capturing an IR pattern projected on an object with two cameras, (figure 14, elements 1401 and 1402) that detect alternating visible and NIR images (see paragraph [0124]) and uses a dual band filter (see paragraph [0124]) with an infrared bandpass and a visible 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Shi to take images as disclosed by Powers in order to increase efficiency in detecting images for 3D imaging.
Shi and Powers do not teach a filter assemblies comprising a visible light filter and an infrared filter which are switched above the photosensitive chip and wherein:
When the visible light filters are above the photosensitive chips, the photosensitive chips acquire visible light to form a colored 3D image;
when the infrared filters are above the photosensitive chips, the photosensitive chips acquire reflected patterned infrared light to form an infrared 3D image.
Yu discloses an IR/Visible camera including a filter assembly (Figure 2, element 31) comprising a visible light filter (element 40) and an infrared filter (element 50) which are switched above the photosensitive chip (an image sensor is not pictured, but is located below element 23, see paragraph [0011]) and wherein:
When the visible light filters are above the photosensitive chips, the photosensitive chips acquire visible light to form a colored 3D image (when element 40 is positioned over the image sensor, visible/color images are taken);
when the infrared filters are above the photosensitive chips, the photosensitive chips acquire reflected patterned infrared light to form an infrared 3D image (when element 50 is positioned over the image sensor IR images are taken).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the filters as disclosed by Shi and Powers with the switchable 
Shi in view of Powers further in view of Yu do not disclose wherein the lens assembly comprises a bracket, a lens holder and a lens; the mounting bracket is fixed on the surface of the circuit board; the mounting bracket defines a receiving hole configured for receiving the photosensitive chip; the lens holder is mounted on the mounting bracket and defines a through hole aligned with the mounting bracket and configured for receiving the lens; the lens holder is a voice coil motor and the lens faces the photosensitive chip.
Pan discloses a camera module (figure 6) including a lens assembly (figure 6) comprises a mounting bracket (element 422), a lens holder (element 41), and a lens (element 20);
The lens bracket (elements 42/ 422) is fixed on the surface of the circuit board (element 60);
the lens bracket (element 42/422) defines a receiving hole for receiving the photosensitive chip (element 421 is a hole for receiving element 10);
the lens holder (element 20) is mounted on the lens bracket (element 20 is mounted on elements 42/422) and defines a through hole aligned with the lens bracket for receiving the lens element 20 defines a through hole with element 42/422 for receiving lens);
the lens faces the photosensitive chip (the unlabeled lens faces element 10).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Shi, Powers and Yu with the conventional lens assembly for affixing the lens, and the photosensitive chip etc., as it would merely result in combining prior art elements according to known methods to yield predictable results.
Shi, Powers, Yu and Pan do not disclose that the lens holder is a voice coil motor.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Shi, Powers, Yu and Pan with the conventional voice coil motor of Huang in order to increase accuracy of the image by placing the lens at the optimal position for detection by using a voice coil motor to place/adjust the position of the lens.
Regarding claim 15, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 14, wherein:
Shi further discloses the photosensitive chip is an RGBIR optical sensor for sensing visible and infrared light (see column 3, lines 15-16, the sensors 227 detect both visible and IR).
Regarding claim 16, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 14, wherein Shi further discloses:
the infrared projection unit (element 210) is located on the circuit board (element 215) between the two photosensitive chips (element 210 is located between elements 227).
Regarding claim 17, Shi, Powers, Yu, Pan and Huang disclose the camera module of claim 14, wherein Shi further discloses:
when the visible light filter is between the lens and the photosensitive chip, the infrared projection unit does not project patterned infrared light (see column 2, lines 11-15, discloses that the pattern projection is only for infrared light and thus would not be projected during visible imaging);
when the infrared filter is between the lens and the photosensitive chip, the infrared projection unit projects patterned infrared light (see column 2, lines 11-15 discloses using an IR filter during IR projection imaging).


Response to Arguments
Applicant’s arguments, see pages 7-11, filed January 7, 2021, with respect to the rejection(s) of claim(s)1 under 35 USC 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shi, Powers, Yu, Pan and Huang (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884